DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response on 1/20/2021 has been fully considered but is not persuasive. The interview summary on 1/28/2021 (docket record 3/2/2021) has been entered and considered by examiner. It includes similar issue as in the applicant’s response on 1/20/2021. The rejections set forth in the Non-Final Action 10/20/2020 are maintained. An extrinsic evidence Wikipedia: Branch (computer science)  is introduced in order to respond to applicant’s remark that Henry's (20110296206) encrypted "instruction data 106" cannot constitute the recited "encrypted target address information" of claim 1.   (See applicant’s response Page 7, last paragraph, and continues in Page 8). The extrinsic evidence is to show a target address included in a branch instruction is a characteristic feature of a branch instruction. (MPEP 2131.01    Multiple Reference 35 U.S.C. 102 Rejections) No specific argument can be found regarding Kessler et al. (20190227802) in the applicant’s response. Claims 4,5,13,14,18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This action addresses all claims and includes examiner’s response to applicant’s remarks.
In the remarks applicant argued that:
encrypted target address information for a plurality of branch instructions"  as in claim 1 (emphasis);
b) While Henry discusses its BTAC storing history information including target addresses (id.), Henry does not teach or suggest "encrypt[ing its history] information," as recited in claim 1. Rather, Henry discloses "instruction data 106 fetched from the instruction cache 102 as [being the] encrypted instruction data." Id. at [0041]. Applicant further submits that Henry's encrypted "instruction data 106" cannot constitute the recited "encrypted target address information" of claim 1. First, Henry's encrypted "instruction data 106" is not "target address information for a plurality of branch instructions," as recited in claim 1; instead, "instruction data 106" is the instructions themselves.
c) Henry does not describe the "instruction cache" storing "instruction data 106" as being "a table" included in "branch prediction logic," as recited in claim 1.
Examiner’s Response
As to applicant’s remark a) above, applicant is referring to the scope of claim 1. Henry teaches a branch prediction logic (see fig.27)  including a table [instruction cache 102] configured to maintain a plurality of entries that store encrypted target address information [encrypted branch instruction] for a plurality of branch instructions [branch instructions] (see fig.27 as a branch predictor that shows an alternative embodiment similar to fig.1, [0166]. See the encrypted instruction data 106 was previously encrypted by XOR-ing its corresponding plain text instruction data with an encryption key having the same value as the decryption key 174 in [0042]; see also para [0041] teaches in decryption mode, the fetch unit 104 treats the instruction data 106 fetched from the instruction cache 102 as encrypted instruction data that must be decrypted using decryption keys stored in a master key register file 142 of the fetch unit 104 into plain text instruction data.  Therefore, in the decryption mode, the instruction data 106 has already been encrypted and stored in the instruction cache 102).
 See also in one embodiment, a branch predictor receives the fetch address 134 and predicts the presence, direction, and target address of a branch instruction within the block of instruction data 106 at the fetch address 134 in [0063] (see also a branch instruction specifies a target address in [0098]). Therefore, the instruction data 106 includes the branch instruction and the specified target address. Examiner’s response continues in the examiner’s response to applicant’s remarks b) and c) below.
As to applicant’s remark b) above, as cited in the examiner’s response to a) above, the instruction cache 102 already has stored the encrypted instruction data 106 in the decryption mode ([0041]) and the instruction data 106 includes the branch instruction ([0063]). Also as cited in the examiner’s response to a) above, Henry teaches the branch instruction specifies a target address in para [0098]. In addition, an extrinsic reference is introduced for showing a target address included in a branch instruction is a characteristic feature of a branch instruction. (MPEP 2131.01    Multiple Reference 35 U.S.C. 102 Rejections). 
Wikipedia teaches:
“A branch instruction can be either an unconditional branch, which always results in branching, or a conditional branch, which may or may not cause branching depending on some condition. Also, depending on how it specifies the address of the new instruction sequence (the "target" address), a branch instruction is generally classified as direct, indirect or relative, meaning that the instruction contains the target address, or it specifies where the target address is to be found (e.g., a register or memory location), or it specifies the difference between the current and target addresses.” (emphasis added)
Therefore, Henry’s encrypted branch instruction within the encrypted instruction data 106 (para [0041][0063]) includes an encrypted target address (information).
It should be readily seen that if Henry's encrypted "instruction data 106" is encrypted so do the branch instruction and the specified branch target within it. Otherwise, there is no need to decrypt it because it is in the text mode (para [0041]).
As to applicant’s remark c) above, applicant teaches in the background that branch predictors typically include a table with entries storing branch prediction information such as a branch target address. (See applicant’s specification para [0005]).  It should be understood that the table is a memory or a storage.  Henry’s instruction cache [102] is also a memory and includes entries (e.g. the addresses or the locations of the instruction cache) storing branch prediction information such as a branch target address (for a branch target address, see a branch instruction specifies  a target address in Henry para [0098], see also the encrypted instruction data 106  fetched from the instruction cache 102  in the decryption mode in [0041]; see the target address of a branch instruction within the instruction data 106 in [0063]).   The instruction cache 102 is included in a branch prediction logic as shown in fig.27.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,10,11,12,15,16,17,19 is/are rejected under 35 U.S.C. 102 a(1)as being by Henry et al. (20110296206) and Wikipedia: Branch (computer science), used as an extrinsic reference in response to applicant’s remark (MPEP 2131.01  Multiple Reference 35 U.S.C. 102 Rejections). 
As to claim 1, Henry teaches an integrated circuit, comprising: 
branch prediction logic (see fig.27)  including a table [instruction cache 102] configured to maintain a plurality of entries that store encrypted target address information [encrypted branch instruction] for a plurality of branch instructions [branch instructions] (see fig.27 as a branch predictor that shows an alternative embodiment similar to fig.1, [0166]. See the encrypted instruction data 106 was previously encrypted by XOR-ing its corresponding plain text instruction data with an encryption key having the same value as the decryption key 174 in [0042]; see also para [0041] teaches in decryption mode, the fetch unit 104 treats the instruction data 106 fetched from the instruction cache 102 as encrypted instruction data that must be decrypted using decryption keys stored in a master key register file 142 of the fetch unit 104 into plain text instruction data.  Therefore, in the decryption mode, the instruction within the block of instruction data 106 at the fetch address 134 in [0063], see also a branch instruction specifies a target address in [0098]); and 
wherein the branch prediction logic is configured to: 
receive machine context information [fetch address 134] for a branch instruction having a target address [target address] being predicted by the branch prediction logic, 
wherein the machine context information [fetch address 134] includes a program counter (see the fetch address of instruction cache 102) associated with the branch instruction [branch instruction] (see the access of the instruction cache 102 by the fetch address 134, [0166]); and 
use the machine context information [fetch address 134] to decrypt encrypted target address information [target address] stored in one of the plurality of entries [instruction cache 102] identified based on the program counter [fetch address] (see the fetch address 134 is provided to key expander 152 to generate the effective length of the decryption key used to decrypt an encrypted program [0052]).
In addition, an extrinsic reference is introduced for showing a target address included in a branch instruction is a characteristic feature of a branch instruction. (MPEP 2131.01    Multiple Reference 35 U.S.C. 102 Rejections). 
Wikipedia teaches:
“A branch instruction can be either an unconditional branch, which always results in branching, or a conditional branch, which may or may not cause branching depending on some condition. Also, depending on how it specifies the address of the new instruction sequence (the "target" address), a branch instruction is generally classified as direct, indirect or relative, meaning that the instruction contains the target address, or it specifies where the target address is to be found (e.g., a register or memory location), or it specifies the difference between the current and target addresses.” (emphasis added)
Therefore, Henry’s encrypted branch instruction within the encrypted instruction data 106 (para [0041][0063]) includes an encrypted target address (information).
It should be readily seen that if Henry's encrypted "instruction data 106" is encrypted so do the branch instruction and the specified branch target within it. Otherwise, there is no need to decrypt it because it is in the text mode (para [0041]). See also examiner’s response to applicant’s remarks a)-c), above.
As to claim 2, Henry teaches wherein the branch prediction logic (fig.27) is configured to: 
decrypt the encrypted target address information [encrypted branch instruction from instruction cache] (see branch instruction specifies a target address in [0098]) by: 
performing a cipher [key expander 152] to encrypt the machine context information [fetch address]; and 
performing a Boolean exclusive-OR operation [XOR 156] of the encrypted machine context information [expanded key from expander 152] and the encrypted target address information [encrypted branch instruction] (see the key expander 152 to generate the effective 
As to claim 3, Henry teaches wherein the branch prediction logic (see fig.27) is configured to: perform the cipher [key expander 152] while the encrypted target address information (encrypted branch instruction from the instruction cache) is being retrieved from the table [instruction cache] using the program counter [fetch address 134]. (see the key expander 152 to generate the effective length of the decryption key used to decrypt an encrypted program [0052]; see also the encrypted instruction data 106 was previously encrypted by XOR-ing its corresponding plain text instruction data with an encryption key having the same value as the decryption key 174 in [0042]; see the target address of a branch instruction within the block of instruction data 106 at the fetch address 134 in [0063];the branch instruction specifies a target address in [0098]).
As to claim 10, Henry teaches wherein the decrypted target address information [target address] is an offset [offset] that is applied to the program counter [fetch address] to produce the target address [predicted target address] being predicted by the branch prediction logic.( see the XOR gate 156 performs a Boolean XOR operation on the encrypted instruction data 106 with the decryption key 174 to generate the plain text instruction data 162 of FIG. 1 in [0061]; see a branch predictor receives the fetch address 134 and predicts the presence, direction, and target address of a branch instruction within the block of instruction data 106 at the fetch 
As to claim 11, Henry teaches a method, comprising: 
receiving, by branch prediction logic in a processor (see fig.27 as a branch predictor for resolving  a branch instruction that shows an alternative embodiment similar to fig.1, [0166]), target address information [target address 2706] and first machine context information [fetch address 134]  for a resolved branch instruction;(For the resolved branch instruction, see the microcode causes the microprocessor 100 to branch to the target address resolved in [0095], and as a result of the branch to the target address, the fetch unit 104 begins fetching and decrypting instruction data 106 from the instruction cache 102 in [0096]).
using, by the branch prediction logic, the first machine context information [fetch address 134]   to encrypt the target address information [target address 2706] (See the encrypted instruction data 106 was previously encrypted by XOR-ing its corresponding plain text instruction data with an encryption key having the same value as the decryption key 174 from the key expander 152 in [0042]; see the expander 152 can also generate the key for encryption, the key length employed by an XOR encryption algorithm for  the program instruction data to be encrypted/decrypted in [0067]); and 
storing, by the branch prediction logic, the encrypted target address information [target address 2706] in a branch prediction table [BTAC 2702] maintaining branch prediction information for the processor. (See a branch predictor receives the fetch address 134 and predicts the presence, direction, and target address of a branch instruction within the block of 
As to claim 12, Henry teaches wherein the using includes: 
inputting the first machine context information [fetch address] into a block cipher [expander 152]; and 
performing a Boolean exclusive-OR operation of the target address information [target address] and a first output of the block cipher [key expander 152] to produce the encrypted target address information. (See the encrypted instruction data 106 was previously encrypted by XOR-ing its corresponding plain text instruction data with an encryption key having the same value as the decryption key 174 from the key expander 152 in [0042]; see the expander 152 can also generate the key for encryption, the key length employed by an XOR encryption algorithm for  the program instruction data to be encrypted/decrypted in [0067]; see also the target address of a branch instruction within the block of instruction data 106 at the fetch address 134 in [0063];the branch instruction specifies a target address in [0098]).
As to claim 15, Henry teaches  wherein the first machine context information [fetch address] includes an index [index] of a program counter [instruction address] associated with the branch instruction (see a fetch address 134 that is used to fetch the instruction data 106 from the instruction cache 102 in [0042]), and wherein the index of the program counter is used by the branch prediction logic to identify an entry in the branch prediction table to store the encrypted target address information. (See the index portion of the fetch address 134 selects an entry 2808 in the BTAC in para [0168])
As to claim 16, Henry teaches a computing device, comprising: 

receive target address information [target address 2706] and a program counter [fetch address] of a resolved branch instruction; (For the resolved branch instruction, see the microcode causes the microprocessor 100 to branch to the target address resolved in [0095], and as a result of the branch to the target address, the fetch unit 104 begins fetching and decrypting instruction data 106 from the instruction cache 102 in [0096]).
based on the program counter [fetch address], encrypt the received target address information (See the encrypted instruction data 106 was previously encrypted by XOR-ing its corresponding plain text instruction data with an encryption key having the same value as the decryption key 174 from the key expander 152 in [0042], see also para [0041] teaches in decryption mode, the fetch unit 104 treats the instruction data 106 fetched from the instruction cache 102 as encrypted instruction data that must be decrypted using decryption keys stored in a master key register file 142 of the fetch unit 104 into plain text instruction data.  See cited Wikipedia above that shows a branch instruction contains or specifies a target address; Henry already teaches a branch instruction specifies a target address in [0098]. See the expander 152 can also generate the key for encryption, the key length employed by an XOR encryption algorithm for the program instruction data to be encrypted/decrypted in [0067]); 
store the encrypted target address information [target address] in a branch prediction table [BATC] (see each entry of BATC stores a target address field 2901 in [0168]); and 
use the encrypted target address information to predict target address information for a subsequent branch instruction. (See the key switch logic 2712 determines whether the 

As to claim 17, Henry teaches wherein the branch prediction circuitry (see fig.27) is configured to encrypt the received target address information [target address] by: 
supplying a portion of the program counter to a cipher [key expander] to produce a ciphertext [key],
wherein the portion [index] of the program counter is usable as an index into the branch prediction table [BTAC 2702] to identify an entry [entry] in the branch prediction table [BTAC 2702] for storing the encrypted target address information(see each entry of BATC stores a target address field 2901 in [0168]) ; and 
performing a Boolean exclusive-OR operation of the ciphertext [encrypted key] and the target address information [target address] to produce the encrypted target address information. (See the encrypted instruction data 106 was previously encrypted by XOR-ing its corresponding plain text instruction data with an encryption key having the same value as the decryption key 174 from the key expander 152 in [0042]; see the expander 152 can also generate the key for encryption, the key length is employed by an XOR encryption algorithm for the program instruction data to be encrypted/decrypted in [0067]).
As to claim 19, Henry teaches wherein the branch prediction circuitry (see fig.27) is configured to: 
receive, with the program counter [fetch address], one or more additional components of machine context (e.g. taken/not taken) (see the BTAC 2702 receives the fetch address 134 and provides a branch target address, a taken/not taken indicator, type indicator, key switch 
encrypt the received target address information [target address] based on the program counter [fetch address] and the one or more additional components of machine context [encryption key] (See the encrypted instruction data 106 was previously encrypted by XOR-ing its corresponding plain text instruction data with an encryption key having the same value as the decryption key 174 from the key expander 152 in [0042]; see the expander 152 can also generate the key for encryption, the key length employed by an XOR encryption algorithm for  the program instruction data to be encrypted/decrypted in [0067]; see the target address of a branch instruction within the block of instruction data 106 at the fetch address 134 in [0063], see also a branch instruction specifies a target address in [0098]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 
	
Claims 6, 7, 8,9,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (20110296206) in view of Kessler et al. (20190227802).
As to claim 6, Henry does not but  Kessler teaches wherein the machine context information [context information] includes a process identifier [first mode] for a process (first mode of operation) associated with the branch instruction [branch instruction] (see para [0056], the branch instructions with a lower privilege level (e.g., corresponding to lower exception levels EL0 and EL1), as determined by context information fed into the predictor selector 318, a first mode of operation can be selected in which the first-predictor predicted branch result is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the machine context information includes a process identifier for a process associated with the branch instruction, as claimed, because one of ordinary should be able to recognize the application of a known technique, such as the context information of Kessler for indicating the process identifier [first mode] of a processing [first mode operation], to a known device/method, such as the branch predictor of Henry, for the purpose of selecting the selected mode of operation for the branch instructions with  lower privilege level (e.g., corresponding to lower exception levels EL0 and EL1. See Kessler para [0056]. MPEP 2143 KSR Example D).
As to claim 7, Henry does not but Kessler teaches wherein the machine context information [context information] includes an indication of whether the branch instruction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the machine context information includes an indication of whether the branch instruction executes in a privileged mode, as claimed, because one of ordinary should be able to recognize the application of a known technique, such as the context information of Kessler for indicating higher-privilege level and lower-privilege level, to a known device/method, such as the branch predictor of Henry, for the purpose of selecting the selected modes [first mode/second mode] of operations for the branch instructions with  lower privilege level/higher privilege level  (e.g. See Kessler para [0056]. MPEP 2143 KSR Example D).
As to claim 8, Henry does not but Kessler teaches wherein the machine context information [context information] includes an exception level associated with execution of the branch instruction [branch instruction]. (e.g., corresponding lower exception levels EL0 and EL1. And higher exception levels EL2, EL3, See Kessler para [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the machine context information includes an exception level associated with execution of the branch instruction, as claimed, because one of ordinary should be able to recognize the application of a known technique, such as the context information of Kessler for indicating higher-privilege exception levels (EL2, EL3) and lower-privilege exception level (EL0, EL1), to a known device/method, such as the branch predictor of Henry, for the purpose of selecting the selected modes [first mode/second mode] of operations 
As to claim 9, Henry does not but Kessler teaches wherein the machine context information [context information] includes a virtual machine identifier [a particular virtual machine] for a virtual machine associated with the branch instruction [branch instruction]. (see para [0020], the context associated with an instruction can include information about a privilege level, and information about other characteristics, including for example, the instruction's virtual address being within a particular virtual address space, or the instruction being associated with a particular virtual machine, or other attributes that define an environment in which an instruction having that context is executed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the machine context information includes a virtual machine identifier for a virtual machine associated with the branch instruction, as claimed, because one of ordinary should be able to recognize the application of a known technique, such as the context information of Kessler for a particular virtual machine, to a known device/method, such as the branch predictor of Henry, for the purpose of including the context associated with an instruction that can include information about a privilege level, and information about other characteristics, such as a virtual machine  (e.g. See Kessler para [0020]. MPEP 2143 KSR Example D).
As to claim 20, Henry does not but Kessler teaches:
wherein the one or more additional components [context information] include a process identifier [first mode] associated with the resolved branch instruction [branch 
an indication of whether the resolved branch instruction [branch instruction] executed in a privileged mode [higher privilege/lower privilege] (see the context information for indicating higher-privilege level and lower-privilege level in [0056]), 
an exception level [EL0, EL1, EL2, EL3] associated with execution of the resolved branch instruction [branch instruction] (e.g., corresponding lower exception levels EL0 and EL1. And higher exception levels EL2, EL3, See Kessler para [0056]), or 
a virtual machine identifier for a virtual machine [a particular virtual machine] associated with the resolved branch instruction [branch instruction] (see para [0020], the context associated with an instruction can include information about a privilege level, and information about other characteristics, including for example, the instruction's virtual address being within a particular virtual address space, or the instruction being associated with a particular virtual machine, or other attributes that define an environment in which an instruction having that context is executed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the one or more additional components include a process identifier associated with the resolved branch instruction, an indication of whether the resolved branch instruction executed in a privileged mode, an exception level associated with .

Allowable Subject Matter
Claims 4,5,13,14,18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art of record teaches:
a) The branch prediction logic configured to perform two or more rounds of the cipher in parallel; and combine results of the two or more rounds (Claim 4).
b) The branch prediction logic configured to decrypt an encrypted tag stored with the encrypted target address information by performing a Boolean exclusive-OR operation of the encrypted machine context information and the encrypted tag. (Claim 5)
c) Receiving, by the branch prediction logic, second machine context information for a branch instruction being predicted by the branch prediction logic; and 

performing a Boolean exclusive-OR operation of the encrypted target address information and a second output of the block cipher to produce the decrypted target address information. (Claim 13)
d) Encrypting, by the branch prediction logic, a program counter tag of the branch instruction by performing a Boolean exclusive-OR of the program counter tag and the first output of the block cipher; and storing, by the branch prediction logic, the encrypted program counter tag in the branch prediction table and with the encrypted target address information. (Claim 14)
e) The branch prediction circuitry is configured to: perform two or more rounds of the cipher in parallel; and perform a bitwise majority operation to combine outputs of the two or more rounds to produce the ciphertext. (Claim 18)
The prior art made of record in the previous action and not relied upon is considered pertinent to applicant's disclosure.  
a) Cook et al. (20160154746) is cited for the teaching of XOR for the decryption of the target address (see fig.2a, b, para [0044][0045]).
b) LeMay (20160170769) is cited for the teaching of the decryption/encryption of indirect branch (see para fig.8, para [0074]).
c) Jayaseelan (20140297996) is cited for the hash which is XOR of the branch target address and branch history (see fig.2, para [0022]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182